Holmes, J.,
dissenting. I join Justice Wright in the content of his dissent in that this majority opinion has absolutely no basis in either statute or prior case law of this state. However, in that the majority opinion is completely baseless in its result-oriented legislative determination, I am unable to respectfully dissent as does my colleague — I just dissent.
Wright, J., dissenting. I would expect that the various school boards throughout Ohio are in for a most expensive surprise after digesting the majority’s decision in this case. I say this because the majority has accomplished something previously unknown in the pertinent school law in this state. Specifically, the majority has transformed a substitute teaching contract into an ongoing teaching contract by virtue of the school board’s failure to issue to appellant a notice of nonrenewal in conjunction with R.C. 3319.11.
The majority has reached this remarkable result after accepting two faulty assumptions forming the foundation of appellant’s argument. First, that substitute teachers, not employed on a “casual” or “day-to-day” basis, are entitled to notice of contract renewal pursuant to R.C. 3319.11, and second, that substitute teachers are entitled to automatic contract renewal if such notice is not timely given.
Appellant’s assumptions have no basis in fact or in law, and are directly contrary to the provisions of R.C. 3319.10. That section provides in part:
“A teacher employed as a substitute for one hundred twenty days or more during a school year and re-employed for or assigned to a specific teaching position for the succeeding year shall receive a contract as a regular teacher if he meets the local educational requirements for the employment of regular teachers.” (Emphasis added.)
As can be seen from the above language, the act of employing a substitute teacher for a period of one hundred twenty days does not, in and of itself, cause a substitute teaching contract to ripen into one which must be offered to a “regular teacher.” Rather, it is the length of service (one hundred twenty days), plus the added requirement that the school board reemploy or assign the substitute teacher to a specific teaching position for the succeeding year that causes the automatic re-employment provisions to become operative. Stated otherwise, only if the school board had reemployed or assigned appellant to a specific teaching position for the *2691985-1986 school year, would the automatic re-employment provisions of R.C. 3319.11 have become operative. During that school year, as a “regular teacher,” appellant would have been entitled to a limited contract. See R.C. 3319.08. Armed with a limited contract in April 1986, appellant would have been entitled to the protections of R.C. 3319.11, which pertinently provides:
“Any teacher employed under a limited contract, and not eligible to be considered for a continuing contract, is, at the expiration of such limited contract, deemed re-employed under the provisions of this section at the same salary plus any increment provided by the salary schedule unless the employing board, acting on the superintendent’s recommendation as to whether or not the teacher should be re-employed, gives such teacher written notice of its intention not to re-employ him on or before the thirtieth day of April.”
Appellant, however, was not re-employed or assigned to a specific teaching position following the year in which he engaged in substitute teaching for the board. He was, therefore, never employed under a limited teaching contract and, accordingly, is unable to invoke the automatic reemployment provision contained within R.C. 3319.11.
Appellant nevertheless contends that the decision in Crawford v. Bd. of Edn. (1983), 6 Ohio St. 3d 324, serves as a basis for construing his substitute teaching contract as a limited contract, and hence subject to the renewal provisions of R.C. 3319.11. This supposition is incorrect for two reasons. First, Crawford involved the issue of service credit, not automatic re-employment, and is therefore distinguishable. Second, the court in Crawford failed to construe the pertinent provisions of R.C. 3319.08 in pari materia with R.C. 3319.10. Thus, the portion of R.C. 3319.10, providing that “[a] teacher employed as a substitute for one hundred twenty days during a school year and re-employed for or assigned to a specific teaching position for the succeeding year shall receive a contract as a ‘regular teacher,’ ” demonstrates that prior to achieving these conditions a substitute could not have possessed a contract equivalent to that of a “regular teacher.” Since R.C. 3319.10 demonstrates the existence of a disparity between substitute teaching contracts and contracts for “regular teachers,” the question necessarily arises as to the intent of the General Assembly when R.C. 3319.08 was enacted, specifying that “[contracts for the employment of teachers shall be of two types, limited contracts and continuing contracts.” The only approach which resolves this ambiguity and harmonizes the two sections is to construe the phrase “[contracts for the employment of teachers” under R.C. 3319.08 as being applicable to “full-time” or “regular” teachers, as contrasted with substitute teachers. To hold otherwise requires a board of education to offer substitute teachers limited contracts, thus producing an absurd result in contravention of well-established rules of statutory construction. Accord State v. *270Nickles (1953), 159 Ohio St. 353 [50 O.O. 322], paragraph one of the syllabus.
For the foregoing reasons, I am compelled to respectfully dissent.
Locher, J., concurs in the foregoing dissenting opinion.